Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 11/19/2019. It is noted, however, that applicant has not filed a certified copy of the translated application as required by 37 CFR 1.55.

Claim Status
Claims 1-15 are under examination

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was filed after the mailing date of the application on 10/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification was received on 10/29/2020. The disclosure is objected to because of the following informalities: The specification  Appropriate correction is required.


Claim Objections
Claim 4 is objected to because of the following informalities:  The claim makes reference to R1 being an Si(MtO)3 group - a group presumed to .  Claim 4 is herein evaluated as containing a trimethoxysilyl (Si(MeO)3) group. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP2014122972, published 07/03/2014), in view of  Choi (KR20080102838A, published 11/26/2008), and Rolph (Polym. Chem., 2016,7, 7351-7364.)
	Regarding Claim 1 – Yamada teaches a photosensitive resin composition (Abstract). Yamada teaches a resin having a carboxyl group on a side chain, such as a methacrylic acid copolymer, an itaconic acid copolymer, among other embodiments described in [0064] and [0065] in the specification. Yamada teaches a set of polymers that are radically polymerized from their monomers – such as methacrylic acid, methacrylate esters, and acrylic acid and acrylate esters (Description [0064] and [0065]). Yamada teaches a blocked isocyanate compound described in the specification at [0104] - [0125] (See Chemical formula 25 for specific embodiments). Yamada teaches additional blocked isocyanates at [0209], [0210], and [211]. Yamada teaches a variety of solvents that may be used in the composition including ketones, glycols, and ethers - see [0127] and [0128]. Yamada describes several embodiments of blocking agents used for the blocked-isocyanates, as mentioned before. Yamada additionally teaches that the composition may be used for forming an insulation film (Yamada’s Description [0006], Page 3).
	Yamada does not disclose a photoinitiation compound, does not explicitly teach a photopolymerizable set of monomers, and does not explicitly state the deblocking temperatures of the taught blocked-isocyanate compounds. While Yamada does not explicitly teach that these polymers are synthesized through photopolymerization, the mechanism of photopolymerization typically involves the generation of radical species that propagate (a radical polymerization) – and such polymers as methacrylates, acrylates, and their associated esters are well-known in the art to have been photopolymerized via methods involving the photoinitiation of a radical species as taught by Choi. 
	Concerning the deblocking temperatures of the isocyanates, Rolph et al discusses and teaches the deblocking range of several types of blocked isocyanates (Table 2, Pg. 7358). In particular, Rolph identifies several functional group types used for blocking agents that encompass the claimed deblocking range – Alcohols, Phenols, Oximes, Cyclic Amides, Amidines, and Pyrazoles. Collectively, these compounds encompass ranges from 60[Symbol font/0xB0]C to 250[Symbol font/0xB0]C (for specific ranges, please see Rolph, Page 7358, Table 2). Of particular interest are the pyrazole-based blocked isocyanates, which are specifically mentioned in preferred embodiments by Yamada (Specification [0125]) and have a deblocking range of between 85[Symbol font/0xB0]C and 200[Symbol font/0xB0]C.
	Choi teaches an organic passivation composition suitable for an image-forming material in an LCD device, comprising an acrylate monomer copolymerizable with an ethylenically unsaturated compound, a thermal or photo initiator, an acid anhydride compound, an amino derivative of an imidazole compound, and a solvent. Choi also teaches that the composition may be used for creating transparent films such as an insulating film (Pg 5 and 7). 
	 It would have been obvious before the filing date of the claimed invention to combine the teachings of Yamada and Choi to generate a composition capable of making copolymers of photopolymerizable monomers using a solvent and a photo initiator with compatible chemistries, and to use the blocked isocyanates of Yamada in combination with the technical disclosures of blocked isocyanate and their properties from Rolph. All of the components – the types of monomers, the blocked isocyanates, photoresists, solvents, are known in the art and available for sale at retailers such as Sigma-Aldrich and Gelest. As such, it would be obvious for a person having ordinary skill in the art prior to the filing of the claimed invention, seeking to make a film based off the prior art as taught, to select components as taught to arrive at the invention and to select components with the intention of optimizing properties based on those selections.

Regarding Claims 2 - 4, Yamada discloses compounds of the formulas (See [0006] and [0104]):

    PNG
    media_image1.png
    58
    303
    media_image1.png
    Greyscale
 
 	Where R 1 and R 2 each independently represents an alkyl group.). n is an integer of 1 to 3, L represents a divalent linking group, X represents - 0 - or - NR - (R ’ represents a hydrogen atom, an alkyl group or a group capable of bonding to Y and capable of forming a ring structure), and Y represents a divalent organic group having 2 valence of 1. 
Where R 1 and R 2 each independently represents an alkyl group. The alkyl group is preferably a substituted or unsubstituted alkyl group having 1 to 10 carbon atoms, more preferably an unsubstituted alkyl group having 1 to 6 carbon atoms, and most preferably an alkyl group having 1 to 4 carbon atoms. Particular preference is given to methyl or ethyl groups.
Where n represents an integer of 1 to 3.
Where L represents a 2 valent linking group. Examples of the divalent linking group include a divalent linking group such as an alkylene group, - 0 -, - S -, - NR -, - CO ~ COO -, - NR 2 -, - SO 2 - and the like, or a combination of these 2 groups. Here, R represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms, and is preferably a hydrogen atom. As the divalent linking group, a group in which - (CH 2) m - (m is an integer of 1 to 10, preferably an integer of 1 to 6, more preferably an integer of 1 to 4) or a group in which one or more - 0 -, -S -, - NH -, - CO - and - COO - are contained in the above - (CH 2) m - (CH2) m -is preferable.
Where X represents - O - or - NR -. X in the general formula above is a group forming a part of a protective group of a blocked isocyanate silane compound, and is not particularly limited because it is removed by heating. In - NR -, R ' represents a hydrogen atom, an alkyl group or a group capable of bonding with Y to form a ring structure. When R ’ represents an alkyl group in - NR -, R is preferably a linear or branched alkyl group having 1 to 5 carbon atoms, and more preferably a methyl group or an ethyl group. When R in - NR - represents a group capable of bonding with Y to form a ring structure, - NR - preferably forms a heterocyclic structure with X in the above formula. As a heteroatom in such a heterocyclic structure, 2 or more nitrogen atoms are preferred, and 2 nitrogen atoms are more preferred. As the heterocyclic structure, a 5 membered or 6 membered ring structure is preferred, and a 5 membered ring structure is more preferred.

Yamada also discloses a compound of the formula (See [0006] and [0118]):

    PNG
    media_image2.png
    63
    249
    media_image2.png
    Greyscale

Wherein R1 and R2 each independently represent an alkyl group clarified in [0104] to more preferably an ethyl or methyl group, N is an integer from 1 to 3. 
Yamada also discloses in [109] that L is a divalent (two-ended) linking group that may consist of an alkyl chain of 1 to 10 carbon atoms. 
R5 and R6 may be linked together to form a ring structure or may each independently represent an alkyl group of 1-5 carbon atoms or an aryl group of 6-10 carbon atoms. When R5 and R6 are joined to form a ring, it may be a heterocycle. This heterocycle may preferably be of 5 to 6 atoms of which 5 is most preferred, may preferably contain 2 or more nitrogen atoms of which 2 nitrogen atoms (a pyrazole) is most preferred. Yamada goes on to give preferred embodiments of the blocked isocyanate, teaching compounds C-1 through C-18 as shown below (Specification [0125]):

    PNG
    media_image3.png
    393
    572
    media_image3.png
    Greyscale

 More specifically, compounds C-7, C-8, and C-11 map onto the claimed invention. 
	Choi does not disclose the use of a blocked isocyanate, but does meet the limitations of Claim 1 as discussed above.
	Rolph discusses general types of blocking moieties to be used in blocked isocyanate compounds as discussed above in claim 1, but does not disclose specific blocked isocyanate compounds.
In light of the taught compounds of Yamada, and the compositional elements taught by Yamada, Choi, and Rolph as discussed above, it would have been obvious before the effective filing date of the claimed invention to create a resin composition featuring a blocked isocyanate as claimed in claims 2-4. Such a compound would constitute using a known substance (a blocked isocyanate) taught in the art by Yamada and Rolph for a known process (for delayed curing).

Regarding Claim 5, Yamada teaches a photosensitive resin composition wherein the polymer may be a copolymer containing multiple species of monomer. For example, the embodiment discussed in [0058] includes a polymer “a-1” and separate polymer “a-2” three structural units (distinct monomers) – “a 1-1”, “a 1-2”, and “a 1-3”, and “a 2-1”, “a 2-2”, and “a 2-3” respectively. Section [0069] lists other embodiments that mix and match combinations of both “a-1” and “a-2” monomers (for example, an embodiment having “a 1-3” and “a 2-1” monomers. 
Structural unit “a 1-1”/”a 2-1” may be specifically noted as a carboxyl or phenolic group (more generally, and acidic group) protected with an acid decomposable group such as an ester structure (Specification, [0015]). Section [0016] further teaches that the carboxyl group protected by an acid-decomposable group or a phenolic hydroxide similarly protected are preferred embodiments of “a 1-1”. Section [0017 teaches the “a 1-1” component monomer may be derived from unsaturated carboxylic acids. Section [0018] teaches potential exemplary monomers include acrylic acid, methacrylic acid (for the full list of compounds, please see [0018]), and also teaches that in the case of unsaturated di- and tri-carboxylic acid monomers the corresponding anhydride may be used instead of the diacid/triacid species – such as maleic and itaconic anhydrides. Methacrylic and acrylic acid (and their derivatives) are inherently ethylenically unsaturated and as such map onto the instant claim, as does itaconic acid and its anhydride.
Structural unit “a 1-2”/”a 2-2” is taught by Yamada as having a at least one crosslinkable group in [0048] selected from the group consisting of an epoxy group, an oxetanyl group, a -NH-CH2-O-R (where R is a hydrogen or C1-20 alkyl) group, and/or an ethylenically unsaturated group. More specifically, [0048] mentions that an epoxy and/or oxetanyl group are preferred. Specific embodiments of monomers meeting the aforementioned teachings are disclosed in [0050], including glycidyl acrylate, glycidyl methacrylate, and other glycidyl esters of acrylate monomers and their derivatives (see [0050] for a complete list of exemplary monomers containing epoxy moieties. As mentioned above, methacrylic and acrylic acid esters are ethylenically unsaturated and thus map onto the instant claim, as does the use of glycidyl ester functionalities to incorporate an epoxy group on said methacrylate and acrylate monomers.
Structural unit “a 1-3”/ “a 2-3” is taught by Yamada as not being particularly limited, but being of group types such as unsaturated dicarboxylate esters, unsaturated bicyclic compounds, unsaturated aromatics, and other unsaturated compounds (Description, [0059]). Specific embodiments of the “a 1-3” unit are given in [0060], including styrene and styrene derivatives, among others. Styrene and its derivatives are inherently ethylenically unsaturated compounds and as such map onto the instant claim.
Choi teaches the use of a set of ethylenically unsaturated monomers for use in creating a copolymer  (Page 3) including ally acrylate and allyl methacrylate (an ethylenically unsaturated carboxylate-containing monomer), and an additional monomer to comprise another portion of the copolymer such as vinyl benzyl ether, glycidyl methacrylate (containing an epoxy group by way of the glycidyl moiety), and methylstyrene (an ethylenically unsaturated compound different from an acrylate or derivative thereof). Choi and Rolph do not teach a tri-monomer copolymer system like Yamada does.
It would have been obvious before the effective filing date of the claimed invention to create a copolymer as taught by Yamada, as it constitutes a known product (the claimed copolymer) being used for a known process (being used as part of a composition for generating a film). Though Choi does not teach a three-monomer component copolymer, it does expand on the list of possible monomers taught by Yamada, and does name monomers that comprise the breadth of the claimed invention’s copolymer composition (an ethylenically unsaturated carboxylate, an ethylenically unsaturated monomer having an epoxy, and an ethylenically unsaturated monomer that is neither of the previous two monomers). As the selection of monomers is integral to the properties of the resulting copolymer, it would be a matter of routine experimentation for someone having ordinary skill in the art to pick and choose monomers from the teachings of Yamada and Choi for use in copolymer synthesis in order to arrive at the claimed invention.

Regarding Claim 6, Yamada teaches a composition where a structural unit derived from an unsaturated monomer contains an alicyclic epoxy group as given in formulas 2 and 3. Yamada’s section [0053] gives specific examples of the polymer fragments generated from the monomers that can be used in component “a 1-2”/”a 2-2” (see above as discussed in claim 5) as shown below (Chemical Formula 12): 

    PNG
    media_image4.png
    118
    471
    media_image4.png
    Greyscale

For clarity, the polymer components shown will be referred to as 1,2,3,4 in order of left to right. Polymers 1 and 2 map onto the claimed invention’s formulas 3 and 2, respectively – wherein the instant claim’s R3 and R5 are C1-alkyl. The unsaturated portion of Formulas 2 and 3 as described in the instant claim are used to generate the backbone of the polymer sections taught by Yamada. The R-groups on the polymer sections taught by Yamada are further taught to be either a hydrogen or a methyl group, and thus map onto the instant claim’s R4 and R6 groups. Yamada also teaches an embodiment wherein 1 or more kinds of structural units “a 1-2” are incorporated into the claimed copolymer ([0069], 3 Embodiment).
While Yamada discloses these structures in polymeric form in [0053], Yamada also discloses them in monomer form as stated above (see discussion of claim 5) – and it would be facile for a person having ordinary skill in the art to make the logical path from monomer to polymer or the reverse. Combining multiple types of crosslinker groups into a composition as taught by Yamada in [0069] will cause differential rates of aggregate crosslinking as a function of the stereochemistry, reactivity, and abundance of each species (the amount of monomer incorporated into the copolymer) of crosslinker – this tunability imparts some advantages to the composition as it allows the rate of crosslinking to be controlled with regards to an application. Some applications will require fast crosslinking of the resin while others may require slow crosslinking.
Rolph does not mention epoxy groups or monomers containing them.
Choi discloses monomers with structural moieties featuring epoxy groups such as glycidyl methacrylate (Page 3), which maps onto the claims as Yamada does, but it does not explicitly state that these monomers may be the source of crosslinking. However, the properties of a compound are inherent to that compound, and as such even if Choi does not mention explicitly that such monomers have crosslinking capability Choi still teaches this limitation.
  As such, it would have been obvious before the filing date of the claimed invention to utilize one or more ethylenically unsaturated monomers containing an epoxy group in a structural group as taught by Yamada and Choi to arrive at the claimed invention to capitalize on the crosslinking properties of these groups and arrive at a refined processing capability.

Regarding Claim 7, Yamada teaches an embodiment in [0069] of the Description (3 Embodiment) wherein the copolymer has a crosslinkable group “a 1-3” and at least 1 or more kinds of other structural units “a 1-2” as discussed above. In section [0057] Yamada teaches that the total content of “a 1-2” may vary from 3 mol% to 70mol% of the total polymer in a preferred embodiment, encompassing the range of mol%s of expoy-containing monomers in the claimed invention. 
Rolph makes no mention of epoxy monomers as discussed regarding claim 6, and while Choi makes use of monomers that can be used as crosslinkers, it fails to teach multiple crosslinkable-moiety-containing monomers.
It would have been obvious before the effective filing date of the claimed invention to utilize such a range of mol%s in a formulation for a composition as claimed in light of Yamada’s teachings. Additionally, it would have been obvious for a person of ordinary skill in the art to ascertain that tuning the mol% of components of a composition would be routine experimentation to optimize a result-effective variable (the crosslinking density and time to crosslink) for an advantage of greater processing control.

Regarding Claim 8, in section [0173], Yamada names another embodiment of the polymer that has structural units “a 2-2” and “a2”, where “a2” is a monomer similar in composition to “a 2-2” (and thus may contain an epoxy group). This embodiment mentions “a 2-2” being present in most preferably 10 mol% to 60mol% while “a2” is most preferably 1 to 50mol%. This embodiment thus gives the monomers present in molar ratios a2-2:a2 of 10:1 to 1.2:1, falling within the molar ratios of the epoxy-containing monomers claimed. 
Rolph does not teach an epoxy containing monomer as claimed and Choi fails to teach multiple crosslinkable monomer species in an embodiment.
While Yamada’s teachings mean it would have been obvious to use the ratios disclosed and thus the claimed invention’s molar ratios outside the taught range are potentially non-obvious, a person having ordinary skill in the art before the effective filing date of the claimed invention could have expanded the ranges taught by Yamada in an attempt to further optimize the properties of the resultant composition in order to gain a processing or resultant-property advantage. Such experimentation would be routine for a person having ordinary skill in the art.

Regarding Claim 13, Yamada teaches a process (as part of 3-1, see Description, [0167]) in which the film given a post-exposure bake (a thermal cure) to promote the generation of a phenolic group or carboxylic acid group for crosslinking. This post-exposure bake (cure) is described as taking place between 30[Symbol font/0xB0]C and 130[Symbol font/0xB0]C. A further two baking step may be used to further ensure that crosslinking has taken place (that the sample is sufficiently cured) – a “middle bake” and a “post-bake” (as part of 5-1, see Description, [0169]). The middle bake takes place at 90[Symbol font/0xB0]C to 150[Symbol font/0xB0]C, while the post-bake takes place at 200[Symbol font/0xB0]C or higher. Yamada also teaches that the blocked isocyanate(s) present in the composition will decompose to form an isocyanate to promote crosslinking (Description, [0006]) during the cure.
Yamada does not teach the specific cure temperatures at which the blocked isocyanates will decompose to form crosslinking isocyanates, only that they will do so during the cure process. This limitation is overcome by Rolph as discussed above.
Choi teaches a curing temperature of 120[Symbol font/0xB0]C or lower (See Pg 7).
Yamada maps onto the curing temperature range of the claimed composition, and Choi overlaps the curing temperature range as claimed. Additionally, Yamada and Rolph teaches that the blocked isocyanates present in the composition taught in Yamada may be unblocked during this cure. As such, it would have been obvious before the effective filing date of the claimed invention to select components of the composition that would be amenable to cure temperatures within the range claimed – doing so would be taking known components from the art as taught above and combining them in a way (the curing process) so as to achieve a predictable result (the generation of a cured film for further use).

Regarding claim 14, Yamada and Choi both teach an insulating film prepared from their respective compositions taught (See Choi’s Pg 5 and 7, Yamada’s Description [0006], Page 3). As such, it would have been obvious before the filing date of the claimed invention to use the compositions as taught by Yamada and Choi to produce insulating films as claimed.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP2014122972, published 07/03/2014) and Choi (KR20080102838A), and further in view of Takahashi et al (US 20170363959, filed 09/07/2017, see US 10620535 for citations).
Regarding Claim 9, both Yamada and Choi teach the use of solvents and solvent systems in their compositions, and teach the use of a ketone solvent. Yamada teaches the use of ketone solvents in general (Description [0127]), and incorporates by reference a list of solvents from described in Paragraph Nos. 0174 to 0178 of JP-A No. 2011 221494 (Koichi et al) and solvents described in Paragraph Nos. 0167 to 0168 of JP-A No. 2012 194290. Specifically, Choi teaches the use of cyclohexanone (see Page 4), while both reference documents incorporated into Yamada also teach cyclohexanone. Both Yamada and Choi explicitly state that the nature of the solvents used in their compositions are complimentary to the systems – that is, they have solvating capability for the components and do not detract from the ability of the composition(s) to perform as intended.
	Takahashi also teaches the use of cyclohexanone in a photosensitive composition, but also the use of cyclopentanone (Specification, Column 69, Line 23) in its list of solvents usable with the composition taught. Takahashi also teaches that solvents and/or solvent blends are not particularly limited so long as they are compatible with the chemistries present in the composition and have the ability to solubilize the components therein, with particular mention that when working with a polymerizable compound it is preferable to mix two or more kinds of organic solvents (Specification, Column 69, Pgph. 2). As such, it would have been obvious before the filing date of the claimed invention to combine a cyclic ketone solvent with the compositions taught by Yamada and Choi to arrive at the claimed invention. The selection of a solvent required for optimal composition properties would be a manner of routine experimentation to optimize a result-effective variable such as viscosity or processing temperature for any persons having ordinary skill in the art.

Regarding claim 10, Yamada, Choi, and Takahashi all teach the use of cyclic ketone solvents – specifically the use of cyclohexanone and cyclopentanone as discussed above. While there is no specific discussion of cyclobutanone, Yamada, Choi, and Takahashi all teach that the solvents used in a composition must be compatible with the chemistries of their composition. As such, selecting cyclobutanone versus another cyclic ketone solvent like those taught above is a manner of routine experimentation to optimize a result effective variable as discussed above. In light of this and the disclosures of Choi, Yamada, and Takahashi, it would have been obvious before the filing date of the claimed invention to use the solvents as claimed. 

Regarding Claim 11, Yamada and Choi both teach that the solvent systems present in their compositions may include more than one solvent.
 However, neither Choi nor Yamada teach the precise compositions of each solvent in the taught solvent systems. 
Takahashi teaches a set of composition embodiments that make use of cyclohexanone as a solvent or cosolvent in a solvent system as composition components. The weight percent of these compositions’ cyclohexanone content varies from 3.2% to 100% by weight as calculated from the parts-by-weight values given in the Test Examples section. For example – Test Example 1 shows there are 4 pigment dispersion liquids using two different organic solvents (solvent 1 is propylene glycol methyl ether acetate, solvent 2 is cyclohexanone). Since the four liquids are mixed in the final composition, dividing the parts by weight of solvent 2 (cyclohexanone) by the total parts by weight of the solvents combined gives the weight% of cyclohexanone in the solvent mixture (See Specification, Columns 88-90 for full range of Test Examples).
It would have been obvious before the filing date of the claimed invention to utilize a solvent mixture as taught by Yamada, Choi, and Takahashi and to tune the solvent compositions of that mixture to achieve a desired result as taught by Takahashi. Such would be a matter of routine experimentation to tune a result-effective result such as the solubility of the composition’s components or the viscosity of the composition


Regarding Claim 12, Yamada, Choi, and Takahashi establish the use of cyclic ketones in their teachings, specifically cyclohexane and cyclopentane. The boiling points of a compound are inherent properties of a compound. As such, Yamada, Choi, and Takahashi teach compositions using cyclic ketone-based compounds having boiling points ranging between 130 degrees and 155 degrees Celsius. 
Cyclic ketones and derivatives of cyclic ketone compounds such as 4-methyl-cyclohexanone (boiling point of 160 [Symbol font/0xB0]C) or cyclopropanone (boiling point of 55 [Symbol font/0xB0]C) are well known have been commercially available at chemical retailers such as Sigma-Aldrich and Alfa Chemistry. Choosing a solvent on the basis of its boiling point for use in a composition would be considered routine experimentation to affect a result-effective variable for a person having ordinary skill in the art. For this reason, it would have been obvious before the filing date of the claimed invention to use cyclic ketones in the boiling point range in a composition as claimed.
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP2014122972, published 07/03/2014) and Choi (KR20080102838A), and further in view of Burmeister et al (US 20090289381, filed 05/08/2009).
Regarding claim 15, both Yamada and Choi teach a transparent film that may be used as an insulating film as discussed above with regards to claims 1 and 14.
 However, neither explicitly teach a film produced by their compositions that has a transmittance of greater than 90% for light in the wavelength range of 400nm to 800nm.
Burmeister teaches a method of encapsulating optoelectronic components (such as a photodiode or light-emitting diode, see Specification [0003] - [0009]) between a transparent polymer layer (such as a film) and a second polymer layer (Abstract). Burmeister teaches that such a transparent polymer layer may be formed of polymers made from ethylenically-unsaturated monomers such acrylates, styrene block copolymers, and vinyl acetate copolymers (Specification, [0034] - [0035]). Burmeister specifically teaches an embodiment layer that has a transmittance of greater than 90% for wavelengths of light of 350 to 1150 nm [0031]. 
The properties of a cured polymer film arise from the components used to make the polymers contained within. As Burmeister teaches a film that encompasses the claimed range of wavelengths at which the film taught may have greater than 90% transmittance and uses components that are similar in nature to Yamada and Choi – acrylates, styrenes, and vinyl monomers that are ethylenically unsaturated – there is thus evidence within the prior art that an individual having skill in the prior art could formulate a composition having properties similar or encompassing those in the claimed invention. Optimizing the chemistry of a polymer-based composition by selecting and testing specific monomers so as to affect its properties in a product would be considered routine experimentation to affect a result-effective variable (the visible-light transmissivity, among other optical properties). As such it would have been obvious before the effective filing date of the claimed invention to use the taught materials from Yamada, Choi, and Burmeister with routine experimentation to create a product having properties similar to that of Burmeister and thus encompassing or exceeding the properties of the claimed invention.







Conclusion
No Claim is Allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.T./Examiner, Art Unit 4162       				/DUANE SMITH/                                                                                   Supervisory Patent Examiner, Art Unit 1737